Case 1:20-cv-10701-DPW Document 79-9 Filed 05/06/20 Page 1 of 4




                Exhibit I
                  Case 1:20-cv-10701-DPW Document 79-9 Filed 05/06/20 Page 2 of 4
                                        The Commonwealth of Massachusetts
                                    Executive Office of Health and Human Services
                                             Department of Public Health
                                    250 Washington Street, Boston, MA 02108-4619


CHARLES D. BAKER                                                                                 MARYLOU SUDDERS
      Governor                                                                                        Secretary

KARYN E. POLITO                                                                               MONICA BHAREL, MD, MPH
 Lieutenant Governor                                                                                Commissioner

                                                                                                   Tel: 617-624-6000
                                                                                                  www.mass.gov/dph
                         ORDER OF THE COMMISSIONER OF PUBLIC HEALTH
                          FOR FARMERS MARKETS, FARM STANDS AND CSAs

                On March 10, 2020, Governor Charles D. Baker declared a state of emergency in the
        Commonwealth to respond to the spread of COVID-19. On March 11, 2020, in view of the
        grave threat that the spread of COVID-19 presents to the public health, the Public Health Council
        authorized and directed me to act pursuant to G. L. c. 17, § 2A and to take all appropriate
        actions, incur such liabilities, and establish such rules, requirements, and procedures necessary to
        prepare for, respond to, and mitigate the spread of COVID-19 in order to protect the health and
        welfare of the people of the Commonwealth.

               On March 23, 2020, the Governor issued an Order Assuring Continued Operation of
        Essential Services in the Commonwealth. As designated in the list of “COVID-19 Essential
        Services,” farmers markets, farm stands and CSAs are essential and will remain open.
        Additionally, farmers’ market employees, farm stand employees and CSA employees are
        deemed essential workers.

                Therefore, in order to ensure access to a strong local food supply and enable farms to
        continue to grow, harvest and market safe, healthy and local fruits and vegetables,
        while additionally reducing exposure of shoppers and employees to COVID-19, and pursuant to
        the authority granted by G. L. c. 17, § 2A and with the approval of the Governor and the Public
        Health Council, I hereby issue the following Orders:

             1) As indicated in the list of “COVID-19 Essential Services”, farmers markets, farm stands
                and CSAs may remain open.

             2)    Managers of Farmers’ Markets must limit the number of customers who can enter the
                  market space at one time. Market Managers and individual vendors operating within a
                  Farmers’ Market must remind customers of “social distancing”, maintaining a space of
                  at least six (6) feet from one another while shopping at indoor or outdoor Farmers
                  Markets, through signage at prominent locations and vendor tables, at access points
                  and through verbal reinforcement.

             3)    Market managers and staff should cordon off farmers’ market perimeters to allow for
                  clear entry and egress points.
     Case 1:20-cv-10701-DPW Document 79-9 Filed 05/06/20 Page 3 of 4



4)    Market managers and staff must monitor and control the number of customers
     allowed within farmers’ market areas and must allow no more than10-15 customers
     per 1,000 square feet at any one time.

5)     Lines that form outside of market entry points must be monitored and set-up in a way
     that customers maintain recommended distances between each other while waiting.

6)    Market managers must employ signage, floor marks and cones to direct customers to
     maintain spacing requirements.

7)    Local law enforcement should be notified and consulted if any issues arise
     concerning distancing or other physical security concerns at the market.

8)    Signs must be posted to remind staff and customers that they should not visit the
     market when they are sick.

9)    Market managers, staff and vendors must clean and disinfect frequently touched
     objects and surfaces.

10) Farmers’ markets, retail stands and CSAs are encourage to promote transactions that
   employ pre-bagging of produce, online-orders and other methods that limit public
   interaction and minimize the time customers spend at vendor tables to enable customer
   flow and the maintenance of distancing guidelines.


11) Farmers’ markets may not offer product samples for on-site use or tasting in order to
   reduce opportunities for contamination and transmission of the virus.


12) Market managers and vendors should minimize the handling of produce and products
   by both staff and customers, and prohibit the touching of produce by customers at
   vendor tables and sales points.

13) Farmers’ market managers, market staff, as well as vendors and their employees, shall
   not perform bagging of produce if reusable bags are utilized until further notice.
   Vendors may choose to use recyclable paper bags, compostable plastic bags or single-
   use plastic bags during COVID-19 response operations in the Commonwealth

14) Vendors should not use tablecloths in order to make it easier to clean and sanitize table
   surfaces. Vendors must clean and sanitize their displays, including their tables and items
   used to display produce at the end of every market during market operation. Markets are
   recommended to discontinue the use of display items that cannot be cleaned and
   sanitized.
        Case 1:20-cv-10701-DPW Document 79-9 Filed 05/06/20 Page 4 of 4




   15) Markets are encouraged to provide access to handwashing facilities, including those
      available in public restrooms, and alcohol based hand sanitizers for event staff and
      participants.

   16) Market managers, staff and vendors must utilize face coverings or masks, as well as
      disposable gloves, at all times during market/CSoA operations. Customers are strongly
      encouraged to use masks or face coverings as per the CDC guidance.

   17) Markets and vendors should minimize cash transactions. If more than one person is
      working the table, vendors should designate one person to handle money and another
      to handle produce/product.


This Order shall be effective immediately and shall remain in effect until the State of Emergency
is terminated by the Governor, or until rescinded by me, whichever shall happen first.

IT IS SO ORDERED.




                                             _____________________________________
                                             Monica Bharel, MD, MPH
                                             Commissioner, Massachusetts Department of
                                             Public Health
                                             April 27, 2020
